Citation Nr: 0019972	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lung disorder, 
including coccidioidomycosis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
coccidioidomycosis.  


FINDINGS OF FACT

1. The record contains current diagnoses of bronchitis, 
sinusitis, and upper respiratory infection.

2. X-ray findings during service showed healed granulomatous 
disease and this finding continued to be noted on X-ray 
examination in January 1994.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a lung 
disorder, including coccidioidomycosis, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's pre-induction examination in September 1965 
reported no abnormalities of the lungs or chest and chest X-
ray was negative.  During hospitalization in January 1967, a 
chest X-ray revealed a radiopaque density in the apex of the 
right lung field representing calcification from healed 
granulomatous disease.  The veteran was hospitalized in March 
1967 with diagnoses including inactive coccidioidomycosis.  
No findings as to any current respiratory condition were 
noted at that time.  The veteran's separation medical 
examination in January 1968 noted no abnormalities of the 
lungs or chest and chest X-ray examination was within normal 
limits.  

In June 1980, the veteran filed an initial claim for VA 
benefits for service connection for a lung condition, which 
he reported began in March 1967.  

A VA chest X-ray examination in February 1977 showed clear 
lungs.  X-ray examination in February 1979 noted old healed 
granulomatous disease with a calcified Ranke complex on the 
right.  VA outpatient treatment records, dated from February 
1977 to May 1979 noted diagnoses of costochondritis and 
chronic nasal allergy.  

A VA examination was conducted in October 1980.  The veteran 
provided a history of a positive skin test for 
coccidioidomycosis diagnosed on a hospital ship.  Chest X-ray 
examination revealed clear lung fields and an over-inflated 
chest.  Pulmonary function test showed lung volumes within 
normal limits, mechanics of breathing within normal limits, 
and normal diffusing capacity.  Lung fields were normal to 
percussion and auscultation.  

Private treatment records, dated from January 1994 to April 
1996, noted diagnoses of mild bronchitis, upper respiratory 
infection, and sinusitis.  X-ray examination in January 1994 
showed calcifications consistent with healed granulomatous 
disease, and the lung fields were otherwise clear.  

In his VA Form 9, substantive appeal, received in April 1999, 
the veteran stated that his recurrent lung problems, 
including bronchitis, were a result of his diagnosis of 
coccidioidomycosis during service and the resultant 
calcifications in his lungs.  

At a hearing before the undersigned in November 1999, the 
veteran testified that prior to service, he had no 
respiratory problems.  Transcript, p. 3.  He stated that 
after discharge he had bouts of severe chest colds and 
bronchitis one-to-two times per year and that these episodes 
were becoming more severe.  Transcript, p. 4.  The veteran 
reported that his family physician could not say definitely 
what was causing his bronchial problems.  Transcript, p. 5.  
The record was left open for the veteran to submit a letter 
from a physician reporting a nexus between the veteran's 
current respiratory problems and the diagnosis of 
coccidioidomycosis during service.  Transcript, p. 7.  In a 
statement, received in November 1999, the veteran's 
representative stated that the veteran would not be 
submitting any further medical evidence.  


II. Analysis

As an initial matter, the Board notes that the veteran's 
claim for service connection for a respiratory disorder was 
previously denied by the RO in the May 1981 rating decision.  
When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, in the instant case, the veteran was not properly 
notified of the pertinent part of the May 1981 rating 
decision, and, therefore, the Board considers the veteran's 
instant claim as an original claim for service connection 
for coccidioidomycosis (claimed as a respiratory condition).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000); Morton v. West, 12 Vet. App. 477, 480 
(1999); Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing post-
service continuity of symptomatology; and c) Medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

In the instant case, the veteran has submitted evidence of a 
current respiratory disorder.  The veteran has been diagnosed 
with bronchitis, sinusitis, and upper respiratory infection.  

Coccidioidomycosis was noted during the veteran's active 
military service.  The Board notes that the only diagnosis 
was of inactive coccidioidomycosis and X-ray examination 
during service showed "healed granulomatous disease."  
However, every veteran shall be presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 
3.304(b) (1997).  The burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service, and if 
the government meets this requirement, by showing that the 
condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The veteran's pre-
induction examination in September 1965 showed no lung 
conditions and X-ray examination was negative.  There is no 
evidence of record that the veteran's coccidioidomycosis pre-
existed his active military service.  

The Board notes that X-ray examination in service in January 
1967 noted healed granulomatous disease.  X-ray examination 
in January 1994 continued to note healed granulomatous 
disease.  

Based on the service medical records, the veteran's 
statements, and the continued X-ray findings of healed 
granulomatous disease, the Board finds that the veteran's 
claim for service connection for a lung disorder, including 
coccidioidomycosis, is well grounded.  38 U.S.C.A. §5107(a) 
(West 1991); Hensley, 212 F.3d 1255.  The VA has a duty to 
assist the veteran in the development of all facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1998).  The Board finds that a physical examination is 
necessary to determine the underlying medical issues and 
enable the Board to render a final determination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  


ORDER

The claim of entitlement to service connection for a lung 
disorder, including coccidioidomycosis, is well grounded.  
To this extent, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
epilepsy is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy, 
1 Vet. App. 78.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for any lung disorder 
since April 1996.  After securing the 
necessary release, the RO should obtain 
these records.

2. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's lung disorder.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition.  The examiner should 
state whether the healed granulomatous 
disease, detected in service, was the 
same as that detected on X-ray 
examination in January 1994.  The 
examination should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current 
lung/respiratory pathology is related to 
the X-ray findings during service.  

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claim 
for service connection for a lung 
disorder, including coccidioidomycosis.  
If the claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

